Citation Nr: 1629853	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-33 596	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:  African American PTSD Association


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this case for further development in March 2015.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To notify the Veteran of outstanding private treatment records and attempt to assist him in obtaining them and to provide an examination of the Veteran and an opinion regarding the presence or absence of a cardiovascular disability including ischemic heart disease.

The Veteran seeks service connection for a heart disability, to include as due to exposure to herbicides while serving in the Republic of Vietnam.  His post service treatment records list chronic ischemic heart disease, not otherwise specified, as an active problem; however, it is unclear if the Veteran was ever diagnosed with ischemic heart disease.

A September 2014 VA outpatient treatment note of a Primary Care Provider Annual Examination conducted at the VA Medical Center in Biloxi, Mississippi, reflects, "[r]ecords received from Highland Comm. Hospital Picayune in regards to hospitalization from [November 8 to November 12, 2012] with diagnosis of [c]hest [p]ain . . . ."  It was also noted that the Veteran "was discharged in stable condition" and "informed to take all meds as prescribed and [follow up]."  The Board notes that these records are not in the Veteran's claims file.  On remand, the RO should attempt to obtain these records and associate them with the claims file.

In its March 2015 remand, the Board noted that it was unclear if the Veteran had ever been diagnosed with ischemic heart disease.  The Board found that the November 2010 VA examination was inadequate to decide the Veteran's claim for service connection for ischemic heart disease.  Although the VA examiner concluded the Veteran did not have the disability, he did not offer a rationale for this opinion and did not reconcile the notations of ischemic heart disease included in the Veteran's medical records with his examination findings.  As a result, the Board directed the RO to schedule the Veteran for a new VA examination.  

The Veteran was scheduled for a VA examination in June 2015, but he failed to report.  However, he did report for another VA Compensation and Pension examination in September 2015.  Because this matter is being remanded to the RO to obtain private medical records, the Board will afford the Veteran another opportunity to appear for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, pertinent VA treatment records and associate them with the Veteran's claims file.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records, including but not limited to records from Highland Community Hospital for his hospitalization for chest pains in November 2012.  Provide the Veteran with the appropriate authorization for release form(s).
      
For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts mad must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the above is completed, schedule the Veteran for a VA examination by an appropriate examiner.  The entire claims file must be reviewed by the examiner.  

The examiner must address the following:

a. Does the Veteran have ischemic heart disease?  Provide a complete rationale in answering this question.  The examiner's attention is directed to VA treatment records that list ischemic heart disease among the Veteran's active problems, yet there does not appear to be a diagnosis of this condition in the Veteran's medical records.

b. If the Veteran does not have ischemic heart disease, does he have any other cardiovascular disability?

A complete rationale must be provided for this diagnosis, or lack thereof.

c. If the Veteran does have a cardiovascular disability is it at least as likely as not (a 50 percent or greater probability) related to active service, to include exposure to herbicides in the Republic of Vietnam? Exposure to herbicides in the Republic of Vietnam has been conceded.  The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i e no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the claim for service connection for a cardiovascular disability in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

